Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00465-CV

                                   Adolfo R. MARTINEZ,
                                          Appellant

                                               v.

Noel P. BENAVIDES; Pablo A. Martinez, Inc.; Dr. Javier Tadeo Ramirez; Judith Christina R.
Barrera, Individually and as Executrix of the Estate of Evangelina H. Ramirez; Maria Cecilia R.
       Benavides, Individually and as Executrix of the Estate of Evangelina H. Ramirez;
                           Claudia R. Mathers; and Leticia R. Reyes,
                                            Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-03-350
                         Honorable Ana Lisa Garza, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying the motion for reinstatement is AFFIRMED.

       It is ORDERED that Appellees Noel P. Benavides; Pablo A. Martinez, Inc.; Dr. Javier
Tadeo Ramirez; Judith Christina R. Barrera, Individually and as Executrix of the Estate of
Evangelina H. Ramirez; Maria Cecilia R. Benavides, Individually and as Executrix of the Estate
of Evangelina H. Ramirez; Claudia R. Mathers; and Leticia R. Reyes recover their costs on appeal
from Appellant Adolfo R. Martinez.

       SIGNED June 1, 2016.


                                                _____________________________
                                                Karen Angelini, Justice